Citation Nr: 0608966	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-20 556	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which, in 
pertinent part, granted service connection for PTSD, 
assigning an initial rating of 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA's duty to assist includes providing a medical examination 
if necessary to decide a case.  Generally, reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  

In this case, the veteran was last provided an official VA 
examination four years ago.  Clearly, such information is 
insufficient to determine the current status of his 
disability.  Moreover, the VA outpatient records developed 
since the 2002 examination show fluctuating Global Assessment 
of Functioning (GAF) scores, with current notations that the 
veteran's PTSD is in partial remission.  On the other hand, 
he states he took early retirement recently due to inability 
to handle emotional stresses at work, which clearly does not 
indicate remission.  It is necessary to clarify these 
inconsistencies so that the proper rating(s) can be assigned.


Also, it does not appear that VA has complied with its duty 
to notify provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The notice letter sent to 
the veteran in September 2001 did not tell him what evidence 
is needed to substantiate his claim for a higher rating.  
Rather, the letter discussed what evidence is needed to 
substantiate a claim for service connection, which was the 
only claim pending at that time.  After the veteran filed a 
notice of disagreement with the initial rating, further 
notification should have been provided to him.  In light of 
recent caselaw, the Board is constrained to remand this claim 
for compliance with the VCAA.

While this case is in remand status, the RO should take this 
opportunity to obtain the most recent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Iowa City 
for psychiatric treatment from December 
2005 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.



3.  After obtaining the above-referenced 
VA records and any other evidence 
identified by the veteran, to the extent 
available, schedule him for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should 
reconcile the conflicting evidence of 
record concerning the veteran's degree of 
impairment, as reflected by GAF scores 
ranging from 45 in 2001 to 65 currently.

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


